      Case 1:20-cv-00399-KWR-KRS Document 21 Filed 11/20/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


ROGER V. EATON and GEORGIA B. EATON,

               Plaintiff,

v.                                                                 No. 1:20-cv-399 KWR/KRS

UNITED STATES OF AMERICA,

               Defendant.

     ORDER GRANTING UNOPPOSED MOTION FOR STAY OF DEADLINES AND
                 ORDER TO FILE CLOSING DOCUMENTS

       Upon consideration of the United States’ Notice of Settlement and Unopposed Motion for

Stay of Deadlines, (Docs. 19 and 20), and for good cause shown, the Motion is GRANTED.

        IT IS THEREFORE ORDERED that the Rule 16 Scheduling Conference set for

December 16, 2020, and all associated deadlines, are hereby VACATED.

       IT IS FURTHER ORDERED that all other deadlines in this case are stayed for ninety

(90) days and the parties shall file closing documents or a status report by February 18, 2021.

       IT IS SO ORDERED.



                                             _____________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE
